On Rehearing.
PER CURIAM.
Since our decision in these habeas corpus proceedings, it has been pointed out to us that the petitions for the writs did contain an allegation to the effect that the affidavits charged to be false were verified by the petitioners more than half a mile away from the court. In view of this, we granted a motion for a rehearing upon the single point whether such acts could be considered contempts within section 268 of the Judicial Code, “in the presence of the court or so near thereto as to obstruct the administration of justice.” In the meantime the Supreme Court has handed down an opinion in the case of Johnson v. Hoy, U. S. Marshal, 227 U. S. 245, 33 Sup. Ct. 240, 57 L. Ed. —, disapproving in the most peremptory manner of the granting of writs of habeas corpus before trial. Moreover, it holds that a case is not within the exception to the general rule as extraordinary where the petitioner is at liberty. This because he has the relief which the writ is intended to give. It was for this reason principally that we affirmed the order of the District Court. What else we said was on the assumption that the case was an extraordinary one. The petitioners not being in custody, it does not seem to us proper, in the face of this late decision of the Supreme Court, to depart from the practice which it treats as definitely established.
Therefore the order as heretofore entered will not be disturbed.